Exhibit 10.1

FIRST AMENDMENT TO LOAN AGREEMENT

THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is executed as of
December 23, 2008 (the “First Amendment Effective Date”), by and among NATCO
GROUP INC., a Delaware corporation (the “U.S. Borrower”); NATCO CANADA, LTD., a
corporation formed under the laws of the Province of Ontario (the “Canadian
Borrower”); AXSIA GROUP LIMITED, a company incorporated in England and Wales
under the Companies Act of the United Kingdom (the “U.K. Borrower”); each of the
lenders which is or may from time to time become a party to the Loan Agreement
(as defined below) (individually, a “Lender” and, collectively, the “Lenders”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, acting as agent for the U.S. Lenders (in
such capacity, together with its successors in such capacity, the “U.S. Agent”);
HSBC BANK CANADA, acting as agent for the Canadian Lenders (in such capacity,
together with its successors in such capacity, the “Canadian Agent”), and HSBC
BANK PLC, acting as agent for the U.K. Lenders (in such capacity, together with
its successors in such capacity, the “U.K. Agent”). The U.S. Borrower, the
Canadian Borrower and the U.K. Borrower are herein collectively called the
“Borrowers” and the U.S. Agent, the Canadian Agent and the U.K. Agent are herein
collectively called the “Agents”.

RECITALS

A. The Borrowers, the Lenders and the Agents executed and delivered that certain
Loan Agreement dated as of July 12, 2006 (as amended, the “Loan Agreement”). Any
capitalized term used in this Amendment and not otherwise defined shall have the
meaning ascribed to it in the Loan Agreement.

B. The Borrowers, the Lenders and the Agents desire to amend the Loan Agreement
in certain respects.

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and further good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrowers, the Lenders and the Agents do hereby agree as follows:

SECTION 1. Amendments to Loan Agreement. On and after the First Amendment
Effective Date, the Loan Agreement is amended as follows:

(a) The definition of “Commitment Fee Percentage” set forth in Section 1.1 of
the Loan Agreement is hereby amended to read in its entirety as follows:

Commitment Fee Percentage means the applicable per annum percentage set forth at
the appropriate intersection in the table shown below, based on the Funded Debt
to EBITDA Ratio as of the last day of the most recently ended fiscal quarter of
U.S. Borrower calculated by U.S. Agent as soon as practicable after receipt by
U.S. Agent of



--------------------------------------------------------------------------------

all financial reports required under this Agreement with respect to such fiscal
quarter (including a Compliance Certificate) (provided, however, that if the
Commitment Fee Percentage is increased as a result of the reported Funded Debt
to EBITDA Ratio, such increase shall be retroactive to the date that U.S.
Borrower was obligated to deliver such financial reports to U.S. Agent pursuant
to the terms of this Agreement and provided further, however, that if the
Commitment Fee Percentage is decreased as a result of the reported Funded Debt
to EBITDA Ratio, and such financial reports are delivered to U.S. Agent not more
than ten (10) calendar days after the date required to be delivered pursuant to
the terms of this Agreement, such decrease shall be retroactive to the date that
U.S. Borrower was obligated to deliver such financial reports to U.S. Agent
pursuant to the terms of this Agreement):

 

Funded Debt to EBITDA Ratio

   Commitment
Fee Percentage

Greater than or equal to

  

2.50 to 1.00

   0.60

Greater than or equal to

  

2.00 to 1.00 but less than

   0.55

2.50 to 1.00

  

Greater than or equal to

  

1.50 to 1.00 but less than

   0.50

2.00 to 1.00

  

Greater than or equal to

  

1.00 to 1.00 but less than

   0.45

1.50 to 1.00

  

Less than 1.00 to 1.00

   0.40

(b) A new definition of “Defaulting U.S. Lender” is hereby added to Section 1.1
of the Loan Agreement, such new definition to read in its entirety as follows:

“Defaulting U.S. Lender” shall mean any U.S. Lender that (a) has failed (which
failure has not been cured within one Business Day of the date required to be
funded by it hereunder), or has notified the U.S. Agent and/or any Borrower that
it does not intend, to fund any portion of the Loans or participations in the
Letter of Credit Liabilities required to be funded by it hereunder on the date
required to be funded by it hereunder, (b) has otherwise failed to pay to the
U.S. Agent or any other Lender any other amount required to be paid by it
hereunder on the date when due and such failure continues uncured for a period
of one Business Day after notice thereof, unless such failure is the subject of
a good faith dispute, or (c) (i) become or is insolvent or has a parent company
that has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or

 

2



--------------------------------------------------------------------------------

has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

(c) The definition of “Margin Percentage” set forth in Section 1.1 of the Loan
Agreement is hereby amended to read in its entirety as follows:

Margin Percentage means the applicable per annum percentage set forth at the
appropriate intersection in the table shown below, based on the Funded Debt to
EBITDA Ratio as of the last day of the then most recently ended fiscal quarter
of U.S. Borrower calculated by U.S. Agent as soon as practicable after receipt
by U.S. Agent of all financial reports required under this Agreement with
respect to such fiscal quarter (including a Compliance Certificate) (provided,
however, that if the Margin Percentage is increased as a result of the reported
Funded Debt to EBITDA Ratio, such increase shall be retroactive to the date that
U.S. Borrower was obligated to deliver such financial reports to U.S. Agent
pursuant to the terms of this Agreement and provided further, however, that if
the Margin Percentage is decreased as a result of the reported Funded Debt to
EBITDA Ratio, and such financial reports are delivered to U.S. Agent not more
than ten (10) calendar days after the date required to be delivered pursuant to
the terms of this Agreement, such decrease shall be retroactive to the date that
U.S. Borrower was obligated to deliver such financial reports to U.S. Agent
pursuant to the terms of this Agreement):

 

Funded Debt to EBITDA Ratio

   U.K. Prime Loans &
LIBOR Borrowings
Margin Percentage    Canadian Prime Loans &
Base Rate Borrowings
Margin Percentage

Greater than or equal to

     

2.50 to 1.00

   3.50    3.50

Greater than or equal to

     

2.00 to 1.00 but less than

   3.25    3.25

2.50 to 1.00

     

Greater than or equal to

     

1.50 to 1.00 but less than

   3.00    3.00

2.00 to 1.00

     

Greater than or equal to

     

1.00 to 1.00 but less than

   2.75    2.75

1.50 to 1.00

     

Less than 1.00 to 1.00

   2.50    2.50

 

3



--------------------------------------------------------------------------------

(d) A new definition of “Maximum U.S. Letter of Credit Amount” is hereby added
to Section 1.1 of the Loan Agreement, such new definition to read in its
entirety as follows:

“Maximum U.S. Letter of Credit Amount” shall mean, as of any date, $100,000,000
minus the aggregate amount of the U.S. Commitments of any Defaulting U.S.
Lenders as of such date.

(e) The reference to $50,000,000” in the first sentence of Section 2.2(a) of the
Loan Agreement is hereby amended to read “the Maximum U.S. Letter of Credit
Amount”.

(f) Section 2.4(c) of the Loan Agreement is hereby amended to read in its
entirety as follows:

(c) Optional Increase. At any time after December 23, 2008 and so long as no
Default or Event of Default shall have occurred which is continuing, U.S.
Borrower shall have the right to increase the U.S. Commitments by an amount not
exceeding $22,350,000, in the aggregate, provided that (i) the U.S. Borrower
shall give notice of each such increase to the U.S. Agent as provided in
Section 4.3 hereof, (ii) no Lender shall be required to increase its U.S.
Commitment unless it shall have expressly agreed to such increase in writing
(but otherwise, no notice to or consent by any Lender shall be required,
notwithstanding anything to the contrary set forth in Section 11.5 hereof),
(iii) the addition of new U.S. Lenders shall be subject to the terms and
provisions of Section 11.6 hereof as if such new U.S. Lenders were acquiring an
interest in the U.S. Revolving Loans by assignment from an existing U.S. Lenders
(to the extent applicable, i.e. required approvals, minimum amounts, execution
of new U.S. Revolving Notes and the like), (iv) the U.S. Borrower shall execute
and deliver such additional or replacement U.S. Revolving Notes and such other
documentation (including evidence of proper authorization) as may be reasonably
requested by the U.S. Agent, any new U.S. Lenders or any U.S. Lenders which is
increasing its Commitment and (v) each such increase shall be in an aggregate
amount of at least $3,000,000. If the U.S. Borrower shall terminate or reduce
the U.S. Commitments pursuant to Section 2.4(b) hereof, it shall have no further
right to increase the U.S. Commitments pursuant to this Section. U.S. Borrower
shall be required to pay (or to reimburse each applicable U.S. Lender for) any
breakage costs incurred by any U.S. Lender in connection with the need to
reallocate existing U.S. Revolving Loans among the U.S. Lenders following any
increase in the U.S. Commitments pursuant to this provision.

(g) A new Section 4.6 is hereby added to the Loan Agreement, such new Section to
read in its entirety as follows:

4.6. Defaulting U.S. Lender. Notwithstanding any provision of this Agreement to
the contrary, if any U.S. Lender becomes a Defaulting U.S. Lender, then the
following provisions shall apply for so long as such U.S. Lender is a Defaulting
U.S. Lender:

 

  (i) fees shall cease to accrue on the unfunded portion of any U.S. Commitment
of such Defaulting U.S. Lender pursuant to this Agreement;

 

4



--------------------------------------------------------------------------------

  (ii) the U.S. Commitments and Obligations of such Defaulting U.S. Lender shall
not be included in determining whether all Lenders or the Majority Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver), provided that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
U.S. Lender differently than other affected Lenders shall require the consent of
such Defaulting U.S. Lender;

 

  (iii) so long as any U.S. Lender is a Defaulting U.S. Lender, no Issuer shall
be required to issue, amend or increase any U.S. Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the U.S. Commitments
of the U.S. Lenders which are not Defaulting U.S. Lenders and/or cash collateral
provided by the Borrower; and

 

  (iv) any amount payable to such Defaulting U.S. Lender hereunder (whether on
account of principal, interest, fees or otherwise) shall, in lieu of being
distributed to such Defaulting U.S. Lender, be retained by the U.S. Agent in a
segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the U.S. Agent (i) first,
to the payment of any amounts owing by such Defaulting U.S. Lender to the U.S.
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting U.S. Lender to any Issuer hereunder, (iii) third, to the funding
of any Loan or the funding or cash collateralization of any participating
interest in any U.S. Letter of Credit in respect of which such Defaulting U.S.
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the U.S. Agent, (iv) fourth, pro rata, to the payment of any
amounts owing to the U.S. Borrower or the U.S. Lenders as a result of any
judgment of a court of competent jurisdiction obtained by the U.S. Borrower or
any U.S. Lender against such Defaulting U.S. Lender as a result of such
Defaulting U.S. Lender’s breach of its obligations under this Agreement and
(v) fifth, to such Defaulting U.S. Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is (x) a prepayment of the
principal amount of any Loans or reimbursement obligations in respect of Letter
of Credit Liabilities which a Defaulting U.S. Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 5.2 are satisfied, such payment shall be applied solely to prepay the
Loans of, and reimbursement obligations owed to, all U.S. Lenders which are not
Defaulting U.S. Lenders pro rata prior to being applied to the prepayment of any
Loans, or reimbursement obligations owed to, any Defaulting U.S. Lender.

 

5



--------------------------------------------------------------------------------

(h) Schedule 1.1B to the Loan Agreement is hereby amended to be identical to
Schedule 1.1B attached hereto.

SECTION 2. Increase of Revolving Commitments. The U.S. Borrower has heretofore
requested pursuant to Section 2.4(c) of the Loan Agreement (as in effect prior
to the First Amendment Effective Date) that the aggregate amount of the U.S.
Commitments be increased by $52,650,000. Pursuant thereto, effective on the
First Amendment Effective Date: (a) the aggregate amount of the U.S. Commitments
shall be increased to $117,650,000; (b) the U.S. Commitment of each Lender
shall, without any further action, be the Commitment specified for such Lender
on the attached Exhibit A; and (c) HSBC Bank USA, National Association (the “New
U.S. Lender”) shall become a U.S. Lender under the Loan Agreement with a U.S.
Commitment as specified on the attached Exhibit A. Without limiting the
foregoing, the New U.S. Lender hereby acknowledges, agrees and confirms, by its
execution of this Amendment, that the New U.S. Lender (x) will be deemed to be a
“Lender” under the Collateral Agency Agreement and shall have all of the
obligations of a “Lender” thereunder as if it had executed the Collateral Agency
Agreement and (y) will be deemed to be a “U.S. Lender” under that certain
Intercreditor Agreement dated as of July 12, 2006 executed by and among the U.S.
Agent, the U.K. Agent, the Canadian Agent and certain financial institutions
therein named, and shall have all of the obligations of a “U.S. Lender”
thereunder as if it had executed said Intercreditor Agreement.

SECTION 3. Conditions. This Amendment shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with the Loan Agreement): (a) the U.S. Agent (or its counsel) has received from
Obligors and all of the Required Lenders either (1) a counterpart of this
Amendment signed on behalf of such party or (2) written evidence satisfactory to
the U.S. Agent (which may include telecopy or e-mail transmission of a signed
signature page of this Amendment) that such party has signed counterparts of
this Amendment; (b) the U.S. Borrower has executed and delivered to the U.S.
Agent for each U.S. Lender a new U.S. Revolving Note in the maximum principal
amount of such Lender’s U.S. Commitment and substantially in the form of Exhibit
C-1 to the Loan Agreement, and (c) the U.S. Agent shall have received such
opinions, documents and certificates as the U.S. Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the U.S. Borrower, the authorization of the execution, delivery and performance
of this Amendment and the new U.S. Revolving Notes by the U.S. Borrower and any
other legal matters relating to this Amendment. The U.S. Agent shall give, or
cause to be given, prompt notice to the U.S. Borrower and the Lenders as to
whether the conditions specified in the immediately preceding sentence have been
satisfied by the deadline set forth therein; such notice may be oral,
telephonic, written (including telecopied) or by e-mail. Promptly after this
Amendment shall become effective, each U.S. Lender shall deliver to U.S. Agent
(for delivery to U.S. Borrower) the prior U.S. Revolving Note which has been
replaced by a new U.S. Revolving Note in connection with the closing of this
First Amendment.

SECTION 4. Ratification. Except as expressly amended by this Amendment, the Loan
Agreement and the other Loan Documents shall remain in full force and effect.
None of the rights, title and interests existing and to exist under the Loan
Agreement are hereby released, diminished or impaired, and the Borrowers hereby
reaffirm all covenants, representations and warranties in the Loan Agreement.

 

6



--------------------------------------------------------------------------------

SECTION 5. Amendment Fee. As a condition precedent to the effectiveness of this
Amendment, the Borrowers shall pay to the Agent (for payment to the applicable
Lenders) a fee equal to 0.50% times the amount of any increased or new U.S.
Commitment after giving effect to this Amendment.

SECTION 6. Expenses. The Borrowers shall pay to the U.S. Agent all reasonable
fees and expenses of its legal counsel (pursuant to Section 11.3 of the Loan
Agreement) incurred in connection with the execution of this Amendment.

SECTION 7. Certifications. The Borrowers hereby certify that (a) no event which
could reasonably be expected to have a Material Adverse Effect has occurred and
is continuing and (b) no Default or Event of Default has occurred and is
continuing or will occur as a result of this Amendment.

SECTION 8. Miscellaneous. This Amendment (a) shall be binding upon and inure to
the benefit of the Borrowers, the Lenders and the Agents and their respective
successors, assigns, receivers and trustees; (b) may be modified or amended only
by a writing signed by the required parties; (c) shall be governed by and
construed in accordance with the laws of the State of Texas and the United
States of America; (d) may be executed in several counterparts by the parties
hereto on separate counterparts, and each counterpart, when so executed and
delivered, shall constitute an original agreement, and all such separate
counterparts shall constitute but one and the same agreement and (e) together
with the other Loan Documents, embodies the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, consents and understandings relating to such subject matter.
The headings herein shall be accorded no significance in interpreting this
Amendment.

 

7



--------------------------------------------------------------------------------

NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02

THE LOAN AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND ALL OTHER LOAN DOCUMENTS
EXECUTED BY ANY OF THE PARTIES PRIOR HERETO OR SUBSTANTIALLY CONCURRENTLY
HEREWITH CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agents have caused this
Amendment to be signed by their respective duly authorized officers, effective
as of the date first above written.

Exhibit A – U.S. Commitments

Schedule 1.1B – Excluded Real Property

 

NATCO GROUP INC., a Delaware corporation By:  

/s/ Brad Farnsworth

  Brad Farnsworth, Senior Vice President and Chief Financial Officer NATCO
CANADA, LTD., a corporation formed under the laws of the Province of Ontario By:
 

/s/ Brad Farnsworth

  Brad Farnsworth, Vice President AXSIA GROUP LIMITED, a company incorporated in
England and Wales under the Companies Act of the United Kingdom By:  

/s/ Brad Farnsworth

  Brad Farnsworth,   Authorized Signatory

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as U.S. Agent, Issuer of U.S. Letters of
Credit, and a U.S. Lender By:  

/s/ Michael Janak

Name:   Michael Janak Title:   Vice President BANK OF AMERICA, N.A. By:  

/s/ Julie Castano

Name:   Julie Castano Title:   Vice President HSBC BANK PLC, as U.K. Agent By:  

/s/ Tracey Charles Roberts

Name:   Tracey Charles Roberts Title:   Senior Corporate Banking Manager

HSBC BANK CANADA,

as Canadian Agent

By:  

/s/ Drew Single

Name:   Drew Single Title:   Assistant Vice President By:  

/s/ Peter Borsos

Name:   Peter Borsos Title:   Assistant Vice President

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION By:  

/s/ Thomas E. Okamoto

Name:   Thomas E. Okamoto Title:   Vice President CALYON NEW YORK BRANCH By:  

/s/ David Gurhigian

Name:   David Gurghigian Title:   Managing Director By:  

/s/ Michael D. Willis

Name:   Michael D. Willis Title:   Director COMPASS BANK By:  

/s/ Eric Ensmann

Name:   Eric Ensmann Title:   Senior Vice President HSBC BANK USA, NATIONAL
ASSOCIATION By:  

/s/ Anil J. Chandy

Name:   Anil J. Chandy Title:   Assistant Vice President

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

The undersigned hereby join in this Amendment to evidence their consent to
execution by Borrowers of this Amendment, to confirm that each Loan Document now
or previously executed by the undersigned applies and shall continue to apply to
the Loan Agreement, as amended hereby, to acknowledge that without such consent
and confirmation, Lender would not execute this Amendment and to join in the
notice pursuant to Tex. Bus. & Comm. Code §26.02 set forth above.

 

NATIONAL TANK COMPANY, a Delaware corporation, and TEST AUTOMATION & CONTROLS,
INC., a Louisiana corporation By:  

/s/ Brad Farnsworth

  Brad Farnsworth,   Senior Vice President and Treasurer AXSIA HOLDINGS LIMITED
(formerly known as Starfish Acquisition Limited), a company incorporated in
England and Wales under the Companies Act of the United Kingdom, AXSIA LIMITED,
a company incorporated in England and Wales under the Companies Act of the
United Kingdom, NATCO UK LIMITED, a company incorporated in England and Wales
under the Companies Act of the United Kingdom, AXSIA HOWMAR LIMITED, a company
incorporated in England and Wales under the Companies Act of the United Kingdom,
and RICHARD MOZLEY LIMITED, company incorporated in England and Wales under the
Companies Act of the United Kingdom By:  

/s/ Brad Farnsworth

  Brad Farnsworth,   Authorized Signatory

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

EXHIBIT A

 

Lender

   U.S. Commitment

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 35,000,000

BANK OF AMERICA, N.A.

   $ 27,150,000

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

   $ 26,500,000

CALYON NEW YORK BRANCH

   $ 10,000,000

COMPASS BANK

   $ 5,000,000

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 14,000,000



--------------------------------------------------------------------------------

Schedule 1.1B

Excluded Real Property

 

Street Address

   State    Zip Code    Owned/
Leased

2195 9th Avenue, Northport

   AL    35476    Leased

2635 Blaney Hill Road, Conway

   AR    72032    Leased

8912 Golden State Avenue, Bakersfield

   CA    93308    Leased

2504 Verne Roberts Circle, Antioch

   CA    94509    Leased

Foot of Arcy Lane, 880 Building, Pittsburgh

   CA    94565    Leased

3975 E. 56th Ave., Units A-3, A-4 & A-5, Commerce City

   CO    80022    Leased

1600 Broadway, #2400, Denver

   CO    80202    Leased

2175 Railroad Avenue, Grand Junction

   CO    81505    Leased

9063 Highway 23, Belle Chasse

   LA    70037    Leased

1919 Benton Road, Bossier City

   LA    71111    Owned

718 Highway 90 East, New Iberia

   LA    70560    Leased

5315, 5315 1/2, 5413, and 5419 Curtis Lane, New Iberia

   LA    70560    Leased

1010 Highway 90 West, New Iberia (Training Center)

   LA    70560    Owned

Highway 131 at Wood Road, Kalkaska

   MI    49646    Owned

507 Main Street, Old Highway 51 North, Brookhaven

   MS    39601    Leased

Highway 2 & 85 North and West of Highway 2 & 85 North, Williston

   ND    58801    Owned

501, 511 &521 58th Street, Williston

   ND    58801    Owned

2201 North First Street, Bloomfield

   NM    87413    Owned

3122 National Parks Highway, Carlsbad

   NM    88220    Leased

621 North Grimes, Hobbs

   NM    88240    Owned

Highway 7 West, Ratliff City

   OK    73481    Leased

1708 S.E. 25th Street Oklahoma City

   OK    73129    Owned

10910 East 55th Place, Tulsa

   OK    74146    Leased

10404 East 55th Place, Tulsa

   OK    74146    Leased

1410 Wayne Avenue, Indiana

   PA    15701    Leased

5318 FM 517, Alvin

   TX    77511    Leased

2762 Highway 21 East, Caldwell

   TX    77836    Leased

413 Hereford Road, Corpus Christi

   TX    78408    Owned

2001 North Lexington Blvd., Corpus Christi

   TX    78408    Leased

125 Highway 171, Godley

   TX    76044    Leased

11210 Equity Drive, Houston

   TX    77041    Leased

1674 West Sam Houston Parkway North, Houston

   TX    77043    Leased

6213 West Sam Houston Parkway North, Houston

   TX    77041    Leased

4901 West Sam Houston Parkway North, Houston

   TX    77041    Leased

Highway 96 North, Jasper

   TX    75951    Leased

330 Houston, Kilgore

   TX    75662    Owned

5812 West Marshall Avenue, Longview

   TX    75604    Owned

26535 FM 2978 Road, Magnolia

   TX    77354    Owned

1401 North Maple, Perryton

   TX    79070    Leased

4200 North County Road 1788, Midland

   TX    79701    Leased

4520, 4560, 4576, 4580, 4580C and 4580D West Wall Street, Midland

   TX    70704    Owned



--------------------------------------------------------------------------------

Street Address

   State    Zip Code    Owned/
Leased

6 Desta Drive, Odessa

   TX    79705    Leased

11231 West County Road 127, Odessa

   TX    79760    Owned

720 North FM 1611, Snyder

   TX    79549    Owned

Ranch Road FM 1611, Snyder

   TX    79549    Leased

1180 East Highway 40, Vernal

   UT    84078    Leased

1020 East Highway 40, Vernal

   UT    84078    Owned

8 Craddock Way, Rock Branch Par Industrial Park, Nitro

   WV    25143    Leased

400 Crescent Drive, Casper

   WY    82604    Leased

341 E. E Street, suite 195, Casper

   WY    82601    Leased

6200 East Yellowstone, Casper

   WY    82609    Owned

76 Purple Sage Road, Rock Springs

   WY    82901    Leased

5615 50th Avenue, Bonnyville

   Alberta, CN    T9N 2L1    Leased

11236 91st Avenue, Grande Prairie

   Alberta, CN    T8V 6K6    Leased

3902 82nd Avenue, Leduc

   Alberta, CN    T9E 8M4    Leased

11429 Alaska Rd., Ft. St. John

   British Columbia,
CN    V1J 6N2    Leased

Homat Horizon Building 1st Floorm 6-2 Gobancho, Chiyoda-ku, Tokyo

   Japan    102-0076    Leased

Avenida Rio Coura, Torre Humboldt, Piso 16, Oficina 16-09, Prados del Este,
Caracas

   Venezuela    1080    Leased

Avenida Jose Antonio Anzoatequi, Via Los Pilones, Edifico Super Estacion,
Oficina 1-2, Anaco

   Venezuela       Leased

Calle 31, No. 173, Location 32, Plaza Camaron, Colonia Aviacion, Cuidad del
Carmen, Campeche

   Mexico    C.P.
241803    Leased

Calle Mocambo No. 12, Col Playas de mocambo, Boca Del Rey, Veracruz

   Mexico    94293    Leased

Sluppenveien 12E, Gnr. 73 bnr. 131, Trondheim

   Norway       Leased

Lev Tolstoy Street, 5/1, Moscow

   Russia    119862    Leased

Tower B, Suite B-11-6, Wisma Pantai, No. 5 Jalan 4/83A, off Jalan Pantai Baru
59200, Kuala Lumpur

   Malaysia       Leased

Lot C12A, Jalan Ampang Utama L/1, off Jalan Ampang 68000, Selanger

   Malaysia       Leased

Voyager, Apollo Rise, Southwood, Farnborough, Hampshire

   England    GU14
0NP    Leased

370 Bristol Road, Gloucester

   England    GL2
5XY    Leased

Albany Park Estate, Frimley Road, Camberley, Surrey

   England    GU16
7QQ    Leased

Cleveland Bridge Arabia Facility, Al Jubail

   Saudi Arabia       Leased